Case 3:15-cv-01857-SI   Document 409-1   Filed 10/15/20   Page 1 of 3




         TRIAL EXHIBIT 8
                                               Case 3:15-cv-01857-SI                                                            Document 409-1                                              Filed 10/15/20                                        Page 2 of 3                                          3:15-cv-01857

                                                                                                                                                                                                                                                                                                                     8

    D      BASIC                                                 D EXECUTIVE PROMOTER SYSTEM                                                                                                                     D STAR PROMOTER SYSTEM
                                                                                                             I
    $49 +                  PURCHASE YOUR
                           CHALLENGE KIT'
                                                                       $499                                  I
                                                                                                             I
                                                                                                                                                                                                                  $999
                                                                       RETAIL VALUE $675                                                                                                                          RETAIL VALUE $1,875
                           FROM $49-$299
                                                                                                             II
                                                                       FASTEST WAY
                                                                       TO QUALIFY FOR,
                                                                                                                                                                                                                                                                                   +35
                                                                       WEEKLY BONUS POOLS                                                                                                                                                                 CHALLENGE MAGAZINE                  CHALLENGE BROCHURE
                                                                       RISINGSTAR                            I
                                                                       IMlllERCLUB                           I
                                                                       LIFETIME CHALLENGE BONUS
                                                                                                             I
                                                                                                                         &
                                                                       ND $5k BONUS



                                                                                                                                                                                                                                                                                                     -
                                                                       PD $10k BONUS
                                                                       AMS $25k-$ 1 MILLION BONUSES
                                                                                                                                                                                                                    EVERYTHING IN THE
                                                                                                                                                                                                                   EXECUTIVE PLUS:                    VI CRUNCH SAMPLES              +50      VI-SHAPE SAMPLES           +50
                                                                                                                                                         +10                      +10

SELE CT YOUR M 0 NTH LY CH ALLEN G ~ KIT                                                                                      Challenge Kits will bechargedandshippedthismonthfortheBasicPromoterSystemandnextmonthfortheExecutiveorStarPromoterSystems.


             O SHAPE                                      O FUEL                                             JD      TRANSFORMATION                                                  O FUEL                                          D coRE                                          D        FIT
             $99          SAVE $37                         $149             SAVE $37                             $249         SAVE $90                                               $149            SAVE $37                        $199 SAVE $79                                    $299             SAVE $110
             $1.50/meal, Twice a day                       $2.50/meal, Twice a day                           I$4.00/meal, Twice a day                                                $2.50/meal, Twice a day                         $6.00/meal, Once a day                          SS.00/meal, Twice a day




 D SAMPLING PACK                                                                                                                                                                                                                                                 Executive enrollment Autoship orders will be pro(essed and shipped
        A musl-hove to launch your bu1lne11
                                                                                                                                                                       SELECT YOUR AUTOSHIP DATE:                                                                startingthenextmonthonthesele(teddate. Basi(enrollment
                                                                                                                                                                                                                                                                 Autoshiporderswillbeprocessedandshippedwithyourenrollment
        and Challenge others!
                                                                                                                                                                                                                                                                 package.lfselecteddatelandsonaweekendorholiday,orderswill
                                                                                                                                                                         0 5th 0 12th 0 19th of each month
        $99                                                                                                                                                                                                                                                      beprocessedonthelastbusinessdayprior.


                                                                                                                                                                    0 ADDITIONAL PRODUCTS
                                                                                                                                                                                                                                                                         \A~ PRO $29 PER MONTH
        30 Vi Crunch'" Protein Super Cereal
        sing le-serving packels                                                                                                                                                                                                                                    D
        30 Vi-Shape• Nutritional Shake Mix                                                                                                                             ITEM NAME                                            PRICE QTY AUTOSHIP                     Fuel your success promoting The Challenge
        single-serving pockels
                                                                                                                                                                       Balance Kit                                         $49                D                    with Vi·Net• Pro. Access Vi Training for hours of
        60 Challenge Brochures                                                                                                                                                                                                                                     video tips and inspiration from lop Premolars
                                                                                                                                                                       Crunch K~                                           $99                D                    and leadership authors, manage your business
                                                                                                                                                                       Vi Crunch Protein Super Cereal                      $39                D                    anywhere and use cutting-edge marketing tool s
                                                                                                                                                                                                                                                                   right from the palm of your hand with Vi-Net•
 D STAR SAMPLING PACK                                                   330 Vi Crunch"' Protein Super Cereal single-serving pockets
                                                                                                                                                                       {14ServingPouch)

                                                                                                                                                                       Vi Crunctl Fusions Tri·Berry (7s.Mrosf'efCup)       $9                 D
                                                                                                                                                                                                                                                                   Mobile, accessible by any smortphone.
        The fastest way to Rising Star!                                330 Vi-Shap e• Nutritional Shake Mi x single-serving packets                                                                                                                                Your Vi-Net Username and Password will be
                                                                                                                                                                       Vi Crunch Fusions Chocolate Macadamia               $9                 D                    sen t to you via email.
                                                                        660 Challenge Brochures
        $999                                                                                                                                                           (7S«v111g1Pe1Cup)

                                                                                                                                                                      SeeProductPriceSheetforltemNumbersandpricinginformation.
                                                                                                                                                                                                                                                                   All PromoterSyslems lndlldean automalic wbS<ription to Vi-Net Pro.ind Sumu
                                                                                                                                                                                                                                                                   Clubfo1S29/mo!Tochangrarcinctl,call ViSa!usCu1lomHSf1Viceall.877.YISAlUS




Enroller ID#                                                            Enroller Name:
The Enroller is an existing ViSalus Independent Promoter (VIP) who refers anew VIP. The Enroller can place thenew VIP anywhere in the depth of his/her organization. Once the enrollment process is complete the Enroller can add/change sponsor information in the "Waiting Room#found in Vi-Net.



Last Name:                                                                         First Name:                                                                     Billing Information:
Birth Date:                                         SSN or Tax ID:                                         Gender:       0    Male       0     Female              Full Name on Credit Card:

Company Name*:                                                                                                                                                     Credit Card Number:
•ff doing business as alegal entity, complete and attach theCompany Enrollment Form. (Required)                                                                    Expiration Date:                                                                  Security Code:
Home Phone#:                                                                       Mobile Phone#:
                                                                                                                                                                   Card Type:             OVisa          0    MasterCard            0     American Express               0    Diners Club          0     Discover
Mobile Phone Provider: Required forViSalus Mobile Updates (SMS)
                                                                                                                                                                   Card holder Signature:
E-mail Address:
                                                                                                                                                                   I authorize ViSalus tocharge my account for the amount listed. I promise to pay such amount to and in agreement governing theuse of such card. I understand that
Receive ViSalus News &Updates via: Che<katfeastane                      0   Phone     0     Email   0    Mobile Text Message (SMS)         0     None              Vi Saluswill apply taxes, shipping and handling chargesto my order. If the order isAutoship or amonthly Vi-Net Subscription, I aulhorize Vi Salus to ship/charge
                                                                                                                                                                   these products monthly. Cancellations must be submitted at least Sdays prior to the Autoship date orVi·Net billing date.
Language Preference:            0    English     0     Spanish      0    Both
Shipping/Mailing Address:                                                                                                                                          Billing Address:


City:                                                                              State:                                      Zip:                                City:                                                                             State:                                       Zip:

I understand that to becomeanlndepenOOnt Promoter (IP) of ViSalus I amonly required tosubm~ this Agrcement. I lurthcracknO\Yledgc that my actvanccment in the ViSalus marketing plan is based solely uponthesales ol ViSarus product. My purchase ol sales aidsor training material,or attendance at training classes, isstrictly optional
and at my discretion. I also understand that ii I choose to enroll or sponsor other individuals to participate in ViSalus' marketing plan, I will only becompensated based upon the activities of other IPs to the extent ol their sales made to customers.
13y my signature below, I acknowledge that I have caretully readthis Agreement, and I am willing to accept the termsand conditions herein and on the reverse side. I understand that the terms of this document shall be abirtding Agrccmcrit betwccri ViSalus and me upoo receipt of th~ Agree merit. I have readaridundcrstarid
ViSalus' Policies and Procecluresarid Compensation Plan, which arc incorporatedby referenceherciri, arid agreeto abide by them arid any amendmcritstheretowhich maybe made from time-to-lime.
I UNDERSTAND THAT I MAY CANCEL THISAGREEMENTWITHOUT PENALTYOR OBLIGATION AT ANY TIME, FOR ANY REASON. I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUSTBE SUBMITTED IN WRITING TO THE COMPANY ATITS PRINCIPAL BUSINESSAOORESS. PLEASESEE OTHER SIDE FOR TERMS.

ApplicantSignature:X _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __                                                                                               Date: - - - - - - - - - - - - - -- - - - -- - -- - - -- - - -
                                                                                                                                                                                                   VISALUS_WAKEFIELD000017
340 E. Big Beaver Rd Suite 400, Troy, Ml 48083 • Customer Service 1.877.VISALUS •vi.com
@2014 ViSalus, Inc. All rights reserved. 1000US31 4.14_r20                                                                                                                                                                                                                                                             ENG~


                                                                                                                                                              8-1
                              Case 3:15-cv-01857-SI                                  Document 409-1                   Filed 10/15/20                   Page 3 of 3

                         "/'MA 31"                                                                                                                           FAX FORM TO              Body by Vi
                        ViSalus Independent Promoter (VIP) Application                                                                                       1.877.547.1570



   BY JOINING VISALUS THESE ARE THE TERMS YOU HAVE                                                           to use the Proprietary Marks of VISALUS as stipulated in the Policies and Procedures
   AGREED TO. REFER TO THE POLICIES AND PROCEDURES                                                           and in conjunction with the marketing program provided to me. I further agree that I
   FOR DETAILED INFORMATION.                                                                                 will not use VISALUS Proprietary Marks in any form whatsoever except as permitted
   1. I acknowledge that I am of legal age to enter into this Agreement and that I am a real                 in writing by VISALUS or in advertising or promotion materials provided, designed
        person.                                                                                              or published by VI SALUS. I understand that I may not photocopy or duplicate any
   2. I understand and acknowledge that this Agreement is not binding until received and                      materials provided by or purchased from VI SALUS without written authorization and
        accepted by VI SALUS.                                                                                that the unauthorized use of any Proprietary Mark is a violation of federal law and this
   3. I agree that as a Promoter, I am responsible for determining my own business activities                Agreement, constituting grounds for termination of this Agreement by VISALUS.
        and that I am not an agent, employee or legal representative of VISALUS. I am                    16. I understand that as a Promoter, I am free to select my own means, methods and manner
        responsible for the payment of all federal and state employment taxes and any other                  of operation and that I am free to choose the hours and location of my activities under
        tax required under any federal, state or regulatory law. In the event that I fail to provide         this Agreement, subject only to the terms of this Agreement and VI SALUS Policies and
        VISALUS a valid Social Security Number or employer identification number, VISALUS                     Procedures.
        may withhold commissions due to me until a valid number is provided.                             17. I acknowledge that I am not guaranteed any income nor am I assured any profits or
   4. I understand that I am not being sold a franchise or business opportunity.                             success. I certify that no claims of guaranteed profits or representations of expected
   5. I may terminate this Agreement for any reason, at any time, by giving VI SALUS prior                   earnings that might result from my efforts have been made by VISALUS or any VISALUS
        written notice. VI SALUS may terminate this Agreement in writing upon violation of                    Promoters. In this connection, I shall not represent directly or indirectly that any person
        policies and procedures or in the event I violate any part of this Agreement. In such                 may, can or will earn any stated gross or net amount, nor that sponsorship of others is
        event, no further commissions will be paid by VISALUS. To terminate this Agreement, I                easy to secure or retain, or that substantially all Promoters will succeed.
        must mail or deliver personally to VISALUS, a signed, dated written notice of cancellation       18. I acknowledge that I have the right to sign up as many personal customers as I wish. I
        sent to: 340 E. Big Beaver Rd Suite 400, Troy, Ml 48083                                              will receive a commission each month from my personal customers' purchases and my
   6. I agree that as a VISALUS Promoter, I shall place primary emphasis upon the sale                       downline network in accordance with the VI SALUS Compensation Plan then in effect.
        of Products and Services to non-Promoter consumers as a condition of my receipt                  19. I agree to indemnify and hold harmless VISALUS from any and all claims losses,
        of commissions. Commissions I receive will be based upon fulfilling certain terms of                 damages and expenses, including any attorney's fees, arising out of my actions or
        qualification as set forth by the Marketing Program and Compensation Plans as may                    conduct in violation of this Agreement, Compensation Plan or any Policy or Procedure of
        be amended from time to time. A three ($3.00) dollar processing fee will apply to all                VISALUS. I agree that in order to recoup any damages and expenses it has incurred due
        payments.                                                                                            to such violation(s), VI SALUS may offset any commissions or other payments due me. In
   7. I agree to keep accurate records and to abide by all federal, state, and local laws and                the event a dispute arises as to the respective rights, duties and obligations under this
        regulations governing the sale or solicitation of the products and services marketed                 Agreement, Compensation Plan or the Policies and Procedures of VISALUS, it is agreed
        by VISALUS including, but not limited to, any and all permits and licenses required to               that such disputes shall be exclusively resolved in the Circuit Court for Oakland County,
        perform under this Agreement.                                                                        State of Michigan, or Federal Court located in Detroit, Michigan. Michigan law shall
   8. I understand that no attorney general or other regulatory authority ever reviews,                      apply to the resolution of all disputes. Louisiana residents may choose Louisiana law and
        endorses, or approves any product, subscription, compensation program or company,                    jurisdiction.
        and I will make no such claim to others.                                                         20. I acknowledge that I have read and fully understand the VISALUS Policies and
   9. I understand that a $25 Administration Fee will be charged annually to my credit card on                Procedures and Compensation Plan, which are incorporated herein by reference and are
        file with VISALUS. This fee is for services, which include, but are not limited to, down line        binding upon me. In order to maintain a viable marketing program and to comply with
        reporting, customer tracking and accounting services. The Administration Fee will                    changes in federal, state or local laws or economic conditions, VISALUS may revise its
        be charged in the month of my enrollment anniversary and if not paid will result in my               Compensation Plan and Policies and Procedures from time to time. All changes thereto
        Promotership being placed on Financial Hold for up to 120 days. If the Administration                shall be effective upon verbal or written notice to me and become a binding part of this
        Fee remains unpaid 120 days after it was due, my Promotership will be terminated and                 Agreement. The home office prior to use or publication must approve all advertisements
        I will forfeit any commissions that were held since the time I was placed on Financial               using the Proprietary Marks of VI SALUS.
        Hold. If my Promotership is terminated, I understand that I must re-enroll as a brand new        21. I acknowledge that this Agreement, Compensation Plan and the Policies and Procedures
        Promoter and will not be placed back in my original spot if I wish to pursue the VISALUS             incorporated herein by reference, constitute the entire Agreement between the parties
        opportunity.                                                                                         and shall not be modified or amended except in writing signed by VISALUS. This
   10. I agree that VISALUS shall not be liable under any circumstances for any damage or                    Agreement shall be binding upon and inure to the benefit of heirs, successors, and
        loss of any kind, including indirect, special, punitive, compensatory, or consequential              permitted assigns of the parties hereto. If any provision of the Agreement is determined
        damages, losses or profits which may result from any cause, including but not limited                by any authority of competent jurisdiction to be invalid or unenforceable in part or in
       to, breach of warranty, delay, act, error or omission of VI SALUS, or in the event of                 whole for any reason whatsoever, the validity of the remaining provisions or portions
        discontinuation or modification of a product or service offered by VISALUS.                          thereof shall not be affected thereby.
   11. VISALUS shall periodically make sales literature and/or promotional materials available.          22. I agree to abide by the terms of the noninterference and non-disclosure policy of
        However, I am under no obligation to purchase any materials or literature at any time.               VI SALUS.
        Refunds shall not be allowed under any circumstances, including, but not limited to,             23. During the term of this Agreement (and any renewals), I will not sell any other products
       termination of this Agreement, obsolescence of such sales literature or promotional                   for any entity competing with VI SALUS. I agree that I no longer promote any other
        materials, or any other reason. Except as specified in paragraph 26.                                 organization that utilizes a multi-tiered compensation plan.
   12. I agree that as a Promoter, this Agreement grants me the limited authority to promote             24. During the term of this Agreement (and any renewals) and for one (1) year thereafter,
        and sell the products VI SALUS markets subject to the terms and conditions established               I understand and agree that I will not contact, solicit, or recruit any VIP, whether active
        by VI SALUS.                                                                                         or inactive, into any organization that utilizes a multi-tiered compensation plan. This
   13. During the term of this Agreement and for one (1) year thereafter, I agree not to,                    includes indirect recruiting through Face book or other social media. I acknowledge that
        directly or indirectly, make any false, misleading, negative or disparaging statements               my violation of this provision will result in immediate termination of my Promotership and
       or comments to anyone about ViSalus, its affiliates or any of their respective products,              payments of any kind.
       services, programs, owners, officers, directors, employees, contractors or independent            25. I understand that if for any reason a VIP violates any of the terms of the Agreement and/
        promoters. I agree that I will operate in a lawful, ethical and moral manner and will not            or these Policies and Procedures, VI SALUS reserves the right to immediately deactivate or
       engage in or perform any misleading, deceptive or unethical practices. In the event I                 terminate the VI P's position. Such action by VI SALUS will terminate any and all rights of the
       violate any of these conditions, my position may be terminated without further payment                VIP and any further payments of any kind and is effective at the time of said violation.
       or compensation of any kind.                                                                      26. VISALUS Executive and Business Opportunity Return Policy: An Independent Promoter
   14. I acknowledge that I am responsible for supervising and supporting Promoters I sponsor                who cancels their Promotership within 30 days of enrollment may return unused
       into the program and in my commissionable network. I agree to maintain monthly                        products from the Promoter Systems which are unopened and in resalable condition.
       communication and support to those individuals in my commissionable network through                   A refund will be issued for the value of the Business Opportunity ($49) and the value
       written or verbal communication and attendance at meetings.                                           of unused and saleable products up to $450. If an Independent Promoter cancels their
   15. I acknowledge that VISALUS expressly reserves all proprietary rights to the company's                 Promotership within their first year but more than 30 days after their enrollment date, the
       trademarks, tradenames, logos ("Proprietary Marks") and copyrighted materials. I                      same guidelines apply however returned, saleable products will result in a product credit
       understand, acknowledge and agree that any monies which I pay VI SALUS are in                         equal to the discounted value of those products (up to $450) rather than a refund and
       consideration of my receiving a non-exclusive license, during the term of this Agreement              will be subject to a restocking fee.

                                                                                                                                                   VISALUS_WAKEFIELD000018
340 E. Big Beaver Rd Suite 400, Troy, Ml 48083 • Customer Service 1.877.VISALUS •   vi.com
© 2014 ViSalus, Inc. All righls reserved. 1000US032 06.2014 R1                                                                                                                                    ENG     II!§!


                                                                                                   8-2
